Opinion op the Court, by
Judd, C.J.
This is an action of ejectment to recover land at Kapaia, Hanamaulu, Kauai, tried at the last term of the Circuit Court of the Fourth Judicial Circuit. The verdict was for the plaintiffs, to which the defendants excepted, as being contrary to law and the evidence and the weight of the evidence, and move for a new trial.
The entire testimony for the plaintiffs to support their claim of relationship to Naehu, the patentee, was by Nika Paniolo, their father. He says that Naehu died in 1847, leaving Keliikupololei, a daughter, who was the grandmother of his daughters, the plaintiffs. This was denied by four witnesses on the part of the defendants, who say that Naehu died without issue. The jury, however, preferred to believe the testimony of this *257interested witness rather than that of the witnesses who opposed him. But the evidence by this same witness for the plaintiffs, on the defense of adverse possession, is to the effect that when Judge McBiyde heard the matter of the Estate of Naehu in Probate, he left the land, and there is no evidence that he ever resumed possession of it. The proceedings before Judge McBryde were not introduced, and we are in the dark as to their exact nature. It was proved, however, that they were had in 1868. The deduction is clear that plaintiffs, either personally or by their father, Nika Paniolo. were not in possession of this land from 1868 to the date of bringing this action, July, 1869, a period of twenty years. There was abundant testimony that the defendants rvere in possession during this period. It is not necessary to discuss whether the possession of one of the defendants was adverse, he being the administrator of Naehu, for the record of the proceedings in Probate was not introduced, and we do not know whether the proceedings were to appoint an administrator, or for a decree of heirship, a common proceeding by some Circuit Judges in those times.
The jury, we are satisfied, disregarded the testimony and acted upon some bias or prejudice in arriving at their verdict, which is so manifestly wrong that we feel compelled to set it aside and order a new trial, which is done accordingly.